Citation Nr: 1517908	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-15 547A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to higher disability ratings for bilateral hearing loss, initially rated as noncompensable prior to December 5, 2013, and as 80 percent disabling from that date.

2.  Entitlement to a rating higher than 10 percent disabling for residuals of blast injury to the left hand, based on disability of the middle and ring fingers.

3.  Entitlement to a rating higher than 20 percent disabling for residuals of blast injury to the left hand, based on disability of the thumb. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that in relevant part granted service connection for bilateral hearing loss and assigned a noncompensable rating effective from March 16, 2007.  The June 2007 rating decision deferred the question of evaluation of the right hand disability; a subsequent July 2007 rating decision continued a current 10 percent rating for the service-connected residuals of blast injury to the left hand.  

At the time of the July 2007 rating decision the left hand disability was exclusively rated based on disability of the ring and middle fingers, a rating that had been in effect since 1998.  In February 2014 the RO issued a rating decision that continued the 10 percent rating for disability of the ring and middle fingers but also granted separate rating of 20 percent based on disability of the left thumb, effective from July 3, 2013.  The February 2014 rating decision also granted an increased 80 percent rating for bilateral hearing loss disability effective from December 5, 2013.


FINDING OF FACT

On March 7, 2014, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran's electronic file in the Veterans Benefit Management System (VBMS) contains a Response to Supplemental Statement of the Case that was received by the RO on March 7, 2014.  In this document the Veteran, who is the present appellant, stated that he wished to withdraw his appeal.  In view of the document cited above there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. BOSELY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


